On Rehearing.
Upon a reconsideration of the evidence, I adhere to the views expressed In my dissenting opinion that Dozier was guilty of contributory negligence, and that the trial court should have so instructed the jury. Possibly there is in the record some evidence of such probative force as would authorize the trial court to submit the issue of discovered peril to the jury. I am of opinion, however, that the evidence strongly preponderates against such issue. It therefore becomes necessary to change the views I expressed in the dissenting opinion, and to now hold that the cause should be reversed and remanded for a new trial.
I concur with the majority of the court that the eighth paragraph of the court's charge was error, in that it instructs the jury that the burden was upon the defendant to prove by a preponderance of the evidence the facts submitted as material to its defense. *Page 1023